TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2021



                                      NO. 03-21-00342-CV


                                        R. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the de novo decree of termination signed by the trial court on July 6,

2021. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree. Therefore, the Court affirms the trial court’s de novo

decree terminating parental rights. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.